- - tcmemo_1995_591 united_states tax_court spencer m stillman and suzanne j stillman petitioners v commissioner of internal revenue respondent docket no filed date steve mather and elliott h kajan for petitioner suzanne j stillman william e crockett for petitioner spencer m stillman jack klinghoffer for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a b and rule the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before us on firm of hochman salkin deroy in connection with the subpoenaed testimony of one of its employees frederic j adam was specially recognized as attorney for the law for the year at issue all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect the motion of petitioner suzanne j stillman hereinafter petitioner when used in the singular for leave to file a motion to vacate decision out of time the motion for leave this case was one of many cases involving the tax_shelter project referred to as the mar oil cases in which the taxpayers invested in oil_and_gas partnerships see osterhout v commissioner tcmemo_1993_251 on date respondent issued a notice_of_deficiency which determined a deficiency in petitioners' federal_income_tax plus additions to tax in connection with petitioners' investment in certain mar oil partnerships the petition herein was timely filed on behalf of petitioners by their then attorneys bruce i hochman and martin n gelfand of the law firm of hochman salkin and deroy the hochman firm a decision in this case was entered by this court pursuant to an agreement of the parties on date providing for a deficiency in income_tax in the amount of dollar_figure and no additions to tax in addition to the signatures of the parties' attorneys the stipulated decision document bore the signatures of both petitioners herein petitioner now seeks leave to vacate that decision in order to raise the defense of innocent spouse summary of facts by memorandum dated date the mar memorandum mr gelfand communicated the terms and a detailed legal analysis of a settlement offer concerning the mar oil cases to the mar oil investors and solicited their acceptance or rejection of the offer on an enclosed statement of settlement in part the mar memorandum advised mar oil investors of the availability of the innocent spouse defense by signing the statement of settlement taxpayers represented that they received the mar memorandum the hochman firm mailed the mar memorandum and statement of settlement intended for both petitioner and mr stillman to sonoma lane carmel highlands california which was mr stillman's address but an address at which petitioner never resided mr stillman did not forward a copy of the mar memorandum to petitioner mr stillman received and reviewed the mar memorandum checked the box indicating acceptance of the settlement offer printed his and petitioner's names signed his name wrote in his up-dated address and mailed the statement of settlement back to the hochman firm on date based on the statement of settlement received from mr stillman and in accordance with procedures established for this litigation project respondent was requested by the hochman firm to send appropriate settlement documents directly to mr stillman along with an enclosed return envelope to mail the signed documents back to the hochman firm the documents a decision and a closing_agreement were so transmitted and were signed and dated by mr stillman on date forwarded to petitioner signed and dated by petitioner on date mailed by petitioner and received by the hochman firm on date as noted earlier it was not until date that the decision was submitted to and entered by the court petitioner understood that as a result of signing the decision she had an obligation to pay a deficiency in federal_income_tax for since petitioner did not like owing a tax_liability she was anxious to make the payment accordingly petitioner had her accountant joseph slattery compute her share of the final amount of tax which she paid prior to receiving a bill from the irs petitioner looked to mr slattery for computations but she did not believe that he represented her interests in the tax_court case on date a judgment dissolving the marriage between petitioner and mr stillman was entered subject_to the resolution of reserved issues including disposition of substantial property interests on date petitioner signed her acceptance to a proposal made by her divorce attorney to mr stillman's divorce attorney which included the following language it is agreed that except in the case of fraud misrepresentation or other action of which suzanne had no knowledge or control the following obligations are to be considered community obligations b any obligation for unpaid taxes penalties and interest for years in which joint returns were filed except to the extent that suzanne would be entitled to relief under the innocent_spouse_rule c any obligation to the irs or to certain holders of notes with respect to the oil_and_gas shelters as listed in the income_tax returns on date a further judgment on reserved issues the further judgment was entered by the court in the divorce case the further judgment contained a provision which relieved either party of liability for unpaid income taxes ie to the extent either party is relieved in whole or in part of any liability in connection therewith pursuant to sec_6013 of the internal_revenue_code or any successor statute and or any similar provision of california law petitioner was generally aware of the terms and negotiations which led to the further judgment but she did not pay close attention to any provisions related to taxes because she did not understand them petitioner looked to the hochman firm for guidance as to the tax case and did not discuss or rely on her divorce attorney with respect to any issues relating to that case instead she believed she had retained separate specialists tax and divorce for separate actions tax_court case and divorce case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners' and federal income taxes with respect to the same mar oil partnerships at issue in steve mather and elliott h kajan timely filed a petition in response to the notice_of_deficiency it became docket no a decision was entered in that case on date in which petitioner was relieved of any liability for the deficiencies relating to the mar oil partnership based upon her qualification as an innocent spouse subsequent to the entry of the decision in docket no petitioner learned of the mar memorandum thereafter petitioner filed her motion for leave and lodged her motion to vacate decision in this case discussion the date of a decision of this court is the date an order specifying the amount of the deficiency is entered in the records of the tax_court which in this case was date sec_7459 a decision of this court becomes final upon expiration of the time to file a notice of appeal if no notice of appeal is filed sec_7481 generally a notice of appeal must be filed within days after the decision is entered by this court sec_7483 fed r app p a a motion to vacate or revise a decision must be filed within days after the decision is entered unless the court shall otherwise permit rule a motion to vacate a decision filed more than days after entry of the decision may be filed only by leave of the court usually by the granting of a motion for leave to file an untimely motion to vacate the granting of such a motion for leave to file a motion to vacate or the granting of a timely motion to vacate lies within the sound discretion of this court 872_f2d_245 8th cir affg tcmemo_1987_1 237_f2d_5 7th cir if a motion to vacate has been timely filed the 90-day period for filing an appeal is terminated and the full time commences to run after the motion is adjudicated fed r app p a once a decision becomes final this court may vacate it only in narrowly circumscribed situations 293_us_191 the court may vacate a final_decision if it is shown to be void or a legal nullity for lack of jurisdiction over the subject matter or a party 868_f2d_1081 9th cir 90_tc_103 71_tc_108 the court may vacate a final_decision if there has been a fraud on the court 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 2d cir 464_f2d_368 3d cir 441_f2d_930 9th cir vacating and remanding 52_tc_295 the decision in this case was entered pursuant to a stipulated settlement there was no trial no evidence was adduced no stipulations were filed in the record and the stipulated decision does not recite any factual or legal bases upon which the deficiency was settled the compromise and settlement of tax cases is governed by general principles of contract law 52_tc_420 supplemented by 53_tc_275 39_tc_602 affd 328_f2d_622 6th cir where a decision is entered pursuant to a stipulated settlement the parties are usually held to their agreement without regard to whether the decision is correct on the merits 90_tc_315 42_tc_110 it is within this framework that petitioner asks for leave to file the motion to vacate petitioner contends that by failing to advise her of the innocent spouse opportunity mr stillman and the hochman firm committed a fraud on this court sufficient to justify granting the two motions petitioner asserts that mr stillman purportedly perpetrated this fraud by failing to send the mar memorandum to her while the hochman firm ignored the fact that the statement of settlement was not signed by petitioner and proceeded to carry out the settlement process initially respondent filed no objection to granting of the motion for leave but mr stillman filed an objection petitioner objected and contended that mr stillman had no standing to contest these proceedings the court set the motion for a hearing in which mr stillman was permitted to participate although mr stillman's evidence was accepted for what it was worth this court generally gives little weight to a taxpayer's opposition to the spouse's entitlement to innocent spouse relief see garvey v commissioner tcmemo_1993_354 estate of ravetti v commissioner tcmemo_1989_45 respondent on brief argued against granting the motion for leave we defined fraud on the court in 86_tc_1319 affd 859_f2d_115 9th cir as follows fraud on the court is only that species of fraud which does or attempts to defile the court itself or is a fraud perpetrated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjud g ing cases that are presented for adjudication fraud inter partes without more should not be a fraud upon the court toscano v commissioner f 2d pincite quoting j moore federal practice par dollar_figure 2d ed to prove such fraud the petitioners must show that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court citations omitted the burden is on the moving party to show such fraud by clear_and_convincing evidence 70_tc_623 spielberger v commissioner tcmemo_1989_444 gross neglect on the part of taxpayer's counsel does not constitute fraud on the court 387_f2d_689 7th cir in our opinion petitioner has failed to establish that a fraud was perpetrated on this court while it is true that petitioner did not receive a copy of the mar memorandum it does not follow that receipt by her of that document would have made any difference during that time frame petitioner was mainly concerned with the welfare of her son and paid little attention to the various materials sent to her by her lawyers thus we conclude that she either knew or should have known about the innocent spouse defense because of the ongoing negotiations between and related to her divorce and the division of property finally even if mr stillman's actions constituted some sort of fraud we do not think it was a fraud on the court but only as to petitioner for which some other remedy may be available in another forum as to the actions of the hochman law firm in proceeding with the settlement process without petitioner's signature on the statement of settlement we do not find that any fraud on the court has been committed particularly in view of petitioner's signature on the stipulated decision document we are not called upon and do not make any finding as to whether there was any neglect on the part of the hochman firm petitioner relies on 441_f2d_930 9th cir to support her claim of fraud on the court however the facts in toscano are distinguishable from the instant case mr toscano was not married when he filed what purported to be a joint_return the court_of_appeals held that if ms zelasko could prove that mr toscano either forged her signature as his spouse or coerced her to sign the joint_return against her will then mr toscano perpetrated three frauds first he defrauded the commissioner by filing a fraudulent joint income_tax return claiming he owed less tax than allowed by the law second he defrauded ms zelasko by purporting to make her liable for his taxes third he carried this fraud to the tax_court when he petitioned the court for a redetermination of the deficiency the fraud upon this court culminated when the court held ms zelasko liable for the tax_deficiency unlike toscano v commissioner supra petitioners in this case filed a joint_return and were subject_to joint_and_several_liability for any deficiencies with respect to their joint_return sec_6013 petitioner was aware of the income_tax case for which she could be held liable she authorized and relied upon the hochman law firm to handle her tax matters she signed the stipulated decision entered by the court these facts clearly distinguish the toscano case from the instant case alternatively petitioner urges this court to grant the motion for leave based upon the independent authority of rule b of the federal rules of civil procedure which provides in pertinent part on motion and upon such terms as are just the court may relieve a party or a party's legal_representative from a final judgment order or proceeding for the following reasons mistake inadvertence surprise or excusable neglect newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under rule b fraud whether heretofore denominated intrinsic or extrinsic misrepresentation or other misconduct of an adverse_party the judgment is void the judgment has been satisfied released or discharged or a prior judgment upon which it is based has been reversed or otherwise vacated or it is no longer equitable that the judgment should have prospective application or any other reason justifying relief from the operation of the judgment the motion shall be made within a reasonable_time and for reasons and not more than one year after the judgment order or proceeding was entered or taken petitioner's reliance on rule b of the federal rules of civil procedure is without merit the tax_court rules_of_practice and procedure are applicable here along with the case law previously discussed however even if rule b were suitably adaptable to govern this situation we note that by its terms any such motion for fraud misrepresentation or other misconduct of an adverse_party must be made not more than one year after judgment decision was entered petitioner failed to timely make any such motion moreover notwithstanding the cases cited by petitioner in her brief we are not persuaded that the record reflects the compelling equitable considerations inherent in the phrase any other reason justifying relief contained in rule b of the federal rules of civil procedure accordingly an order will be issued denying petitioner's motion for leave to file motion to vacate decision out of time
